
	
		II
		111th CONGRESS
		1st Session
		S. 1135
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Ms. Stabenow (for
			 herself, Mr. Brownback,
			 Mr. Durbin, Mr.
			 Voinovich, Mr. Levin,
			 Mr. Brown, Ms.
			 Mikulski, and Mr. Lieberman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a voluntary program in the National Highway
		  Traffic Safety Administration to encourage consumers to trade-in older vehicles
		  for more fuel efficient vehicles, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drive America Forward Act of
			 2009.
		2.Drive America Forward
			 Program
			(a)EstablishmentThere is established in the National
			 Highway Traffic Safety Administration a voluntary program to be known as the
			 Drive America Forward Program through which the Secretary, in
			 accordance with this section and the regulations promulgated under subsection
			 (d), shall—
				(1)authorize the issuance of an electronic
			 voucher, subject to the specifications set forth in subsection (c), to offset
			 the purchase price or lease price for a qualifying lease of a new fuel
			 efficient automobile upon the surrender of an eligible trade-in vehicle to a
			 dealer participating in the Program;
				(2)certify dealers for participation in the
			 Program—
					(A)to accept vouchers
			 as provided in this section as partial payment or down payment for the purchase
			 or qualifying lease of any new fuel efficient automobile offered for sale or
			 lease by that dealer; and
					(B)in accordance with
			 subsection (c)(2), to transfer each eligible trade-in vehicle surrendered to
			 the dealer under the Program to an entity for disposal;
					(3)in consultation
			 with the Secretary of the Treasury, make electronic payments to dealers for
			 vouchers accepted by such dealers, in accordance with the regulations issued
			 under subsection (d);
				(4)in consultation with the Secretary of the
			 Treasury, provide for the payment of rebates to persons who qualify for a
			 rebate under subsection (c)(3); and
				(5)in consultation
			 with the Secretary of the Treasury and the Inspector General of the Department
			 of Transportation, establish and provide for the enforcement of measures to
			 prevent and penalize fraud under the Program.
				(b)Qualifications
			 for and value of vouchersA
			 voucher issued under the Program shall have a value that may be applied to
			 offset the purchase price or lease price for a qualifying lease of a new fuel
			 efficient automobile as follows:
				(1)$3,500
			 valueThe voucher may be used
			 to offset the purchase price or lease price of the new fuel efficient
			 automobile by $3,500 if—
					(A)the new fuel efficient automobile is a
			 passenger automobile and the combined fuel economy value of such automobile is
			 at least 4 miles per gallon higher than the combined fuel economy value of the
			 eligible trade-in vehicle;
					(B)the new fuel
			 efficient automobile is a category 1 truck and the combined fuel economy value
			 of such truck is at least 2 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle;
					(C)the new fuel efficient automobile is a
			 category 2 truck that has a combined fuel economy value of at least 15 miles
			 per gallon and—
						(i)the eligible trade-in vehicle is a category
			 2 truck and the combined fuel economy value of the new fuel efficient
			 automobile is at least 1 mile per gallon higher than the combined fuel economy
			 value of the eligible trade-in vehicle; or
						(ii)the eligible trade-in vehicle is a category
			 3 truck of model year 2001 or earlier; or
						(D)the new fuel efficient automobile is a
			 category 3 truck and the eligible trade-in vehicle is a category 3 truck of
			 model year of 2001 or earlier and is of similar size or larger than the new
			 fuel efficient automobile as determined in a manner prescribed by the
			 Secretary.
					(2)$4,500
			 valueThe voucher may be used to offset the purchase price or
			 lease price of the new fuel efficient automobile by $4,500 if—
					(A)the new fuel
			 efficient automobile is a passenger automobile and the combined fuel economy
			 value of such automobile is at least 10 miles per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle;
					(B)the new fuel
			 efficient automobile is a category 1 truck and the combined fuel economy value
			 of such truck is at least 5 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle; or
					(C)the new fuel efficient automobile is a
			 category 2 truck that has a combined fuel economy value of at least 15 miles
			 per gallon and the combined fuel economy value of such truck is 2 miles per
			 gallon higher than the combined fuel economy value of the eligible trade-in
			 vehicle and the eligible trade-in vehicle is a category 2 truck.
					(c)Program
			 specifications
				(1)Limitations
					(A)General period
			 of eligibilityA voucher issued under the Program shall be used
			 only for the purchase or qualifying lease of new fuel efficient automobiles
			 that occur between—
						(i)March 30, 2009;
			 and
						(ii)the day that is
			 1 year after the date on which the regulations promulgated under subsection (d)
			 are implemented.
						(B)Number of
			 vouchers per person and per trade-in vehicleNot more than 1
			 voucher may be issued for a single person and not more than 1 voucher may be
			 issued for the joint registered owners of a single eligible trade-in
			 vehicle.
					(C)No combination
			 of vouchersOnly 1 voucher issued under the Program may be
			 applied toward the purchase or qualifying lease of a single new fuel efficient
			 automobile.
					(D)Cap on funds for
			 category 3 trucksNot more
			 than 7.5 percent of the total funds made available for the Program shall be
			 used for vouchers for the purchase or qualifying lease of category 3
			 trucks.
					(E)Combination with
			 other incentives permittedThe availability or use of a Federal,
			 State, or local incentive or a State-issued voucher for the purchase or lease
			 of a new fuel efficient automobile shall not limit the value or issuance of a
			 voucher under the Program to any person otherwise eligible to receive such a
			 voucher.
					(F)No additional
			 feesA dealer participating
			 in the program may not charge a person purchasing or leasing a new fuel
			 efficient automobile any additional fees associated with the use of a voucher
			 under the Program.
					(G)Number and
			 amountThe total number and value of vouchers issued under the
			 Program may not exceed the amounts appropriated for such purpose.
					(2)Disposition of
			 eligible trade-in vehicles
					(A)In
			 generalFor each eligible
			 trade-in vehicle surrendered to a dealer under the Program, the dealer shall
			 certify to the Secretary, in such manner as the Secretary shall prescribe by
			 rule, that the dealer—
						(i)has not and will not sell, lease, exchange,
			 or otherwise dispose of the vehicle for use as an automobile in the United
			 States or in any other country; and
						(ii)will transfer the vehicle (including the
			 engine and drive train), in such manner as the Secretary prescribes, to an
			 entity that will ensure that the vehicle—
							(I)will be crushed or shredded within such
			 period and in such manner as the Secretary prescribes; and
							(II)has not been,
			 and will not be, sold, leased, exchanged, or otherwise disposed of for use as
			 an automobile in the United States or in any other country.
							(B)Savings
			 provisionNothing in subparagraph (A) may be construed to
			 preclude a person who dismantles or disposes of the vehicle from—
						(i)selling any parts
			 of the disposed vehicle other than the engine block and drive train (unless the
			 engine or drive train has been crushed or shredded); or
						(ii)retaining the
			 proceeds from such sale.
						(C)CoordinationThe
			 Secretary shall coordinate with the Attorney General to ensure that the
			 National Motor Vehicle Title Information System and other publicly accessible
			 systems are appropriately updated on a timely basis to reflect the crushing or
			 shredding of vehicles under this section and appropriate reclassification of
			 the vehicles' titles. The commercial market shall also have electronic and
			 commercial access to the vehicle identification numbers of vehicles that have
			 been disposed of on a timely basis.
					(3)Eligible
			 purchases or leases prior to date of enactmentA person who
			 purchased or leased a new fuel efficient vehicle after March 30, 2009, and
			 before the date of the enactment of this Act is eligible for a cash rebate
			 equivalent to the amount described in subsection (b)(1) if the person provides
			 proof satisfactory to the Secretary that—
					(A)(i)the person was the
			 registered owner of an eligible trade-in vehicle; or
						(ii)if the person leased the vehicle,
			 the lease was a qualifying lease; and
						(B)the vehicle has
			 been disposed of in accordance with clauses (i) and (ii) of paragraph
			 (2)(A).
					(d)RegulationsNotwithstanding the requirements of section
			 553 of title 5, United States Code, the Secretary shall promulgate final
			 regulations to implement the Program not later than 30 days after the date of
			 the enactment of this Act. Such regulations shall—
				(1)provide for a means of certifying dealers
			 for participation in the Program;
				(2)establish procedures for the reimbursement
			 of dealers participating in the Program to be made through electronic transfer
			 of funds for both the amount of the vouchers and any reasonable administrative
			 costs incurred by the dealer as soon as practicable but no longer than 10 days
			 after the submission of a voucher for the new fuel efficient automobile to the
			 Secretary;
				(3)allow the dealer
			 to use the voucher in addition to any other rebate or discount offered by the
			 dealer or the manufacturer for the new fuel efficient automobile and prohibit
			 the dealer from using the voucher to offset any such other rebate or
			 discount;
				(4)require dealers to
			 disclose to the person trading in an eligible trade-in vehicle the best
			 estimate of the scrappage value of such vehicle and to permit the dealer to
			 retain $50 of any amounts paid to the dealer for scrappage of the automobile as
			 payment for any administrative costs to the dealer associated with
			 participation in the Program;
				(5)establish a
			 process by which persons who qualify for a rebate under subsection (c)(3) may
			 apply for such rebate;
				(6)consistent with subsection (c)(2),
			 establish requirements and procedures for the disposal of eligible trade-in
			 vehicles and provide such information as may be necessary to entities engaged
			 in such disposal to ensure that such vehicles are disposed of in accordance
			 with such requirements and procedures, including—
					(A)requirements for
			 the removal and appropriate disposition of refrigerants, antifreeze, lead
			 products, mercury switches, and such other toxic or hazardous vehicle
			 components prior to the crushing or shredding of an eligible trade-in vehicle,
			 in accordance with rules established by the Secretary in consultation with the
			 Administrator of the Environmental Protection Agency, and in accordance with
			 other applicable Federal or State requirements;
					(B)a mechanism for
			 dealers to certify to the Secretary that each eligible trade-in vehicle will be
			 transferred to an entity that will ensure that the vehicle is disposed of, in
			 accordance with such requirements and procedures, and to submit the vehicle
			 identification numbers of the vehicles disposed of and the new fuel efficient
			 automobile purchased with each voucher; and
					(C)a list of
			 entities to which dealers may transfer eligible trade-in vehicles for
			 disposal;
					(7)consistent with subsection (c)(2),
			 establish requirements and procedures for the disposal of eligible trade-in
			 vehicles and provide such information as may be necessary to entities engaged
			 in such disposal to ensure that such vehicles are disposed of in accordance
			 with such requirements and procedures; and
				(8)provide for the enforcement of the
			 penalties described in subsection (e).
				(e)Anti-fraud
			 provisions
				(1)ViolationIt shall be unlawful for any person to
			 knowingly violate any provision under this section or any regulations issued
			 pursuant to subsection (d).
				(2)PenaltiesAny person who commits a violation
			 described in paragraph (1) shall be liable to the United States Government for
			 a civil penalty of not more than $15,000 for each violation.
				(f)Information to
			 consumers and dealersNot later than 30 days after the date of
			 the enactment of this Act, and promptly upon the update of any relevant
			 information, the Secretary shall make available on an Internet website and
			 through other means determined by the Secretary information about the Program,
			 including—
				(1)how to determine
			 if a vehicle is an eligible trade-in vehicle;
				(2)how to participate
			 in the Program, including how to determine participating dealers; and
				(3)a
			 comprehensive list, by make and model, of new fuel efficient automobiles
			 meeting the requirements of the Program.
				Once such
			 information is available, the Secretary shall conduct a public awareness
			 campaign to inform consumers about the Program and where to obtain additional
			 information.(g)Recordkeeping
			 and report
				(1)DatabaseThe Secretary shall maintain a database of
			 the vehicle identification numbers of all new fuel efficient vehicles purchased
			 or leased and all eligible trade-in vehicles disposed of under the
			 Program.
				(2)ReportNot
			 later than 60 days after the termination date described in subsection
			 (c)(1)(A)(ii), the Secretary shall submit a report to the Committee on Energy
			 and Commerce of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate describing the efficacy of the
			 Program, including—
					(A)a description of Program results,
			 including—
						(i)the total number and amount of vouchers
			 issued for purchase or lease of new fuel efficient automobiles by manufacturer
			 (including aggregate information concerning the make, model, model year) and
			 category of automobile;
						(ii)aggregate
			 information regarding the make, model, model year, and manufacturing location
			 of vehicles traded in under the Program; and
						(iii)the location of
			 sale or lease;
						(B)an estimate of the
			 overall increase in fuel efficiency in terms of miles per gallon, total annual
			 oil savings, and total annual greenhouse gas reductions, as a result of the
			 Program; and
					(C)an estimate of the overall economic and
			 employment effects of the Program.
					(h)Exclusion of
			 vouchers and rebates from income
				(1)For purposes of
			 all Federal programsA voucher issued under the Program or a cash
			 rebate issued under subsection (c)(3) shall not be regarded as income and shall
			 not be regarded as a resource for the month of receipt of the voucher or rebate
			 and the following 12 months, for purposes of determining the eligibility of the
			 recipient of the voucher or rebate (or the recipient's spouse or other family
			 or household members) for benefits or assistance, or the amount or extent of
			 benefits or assistance, under any Federal program.
				(2)For purposes of
			 taxationA voucher issued under the Program or a cash rebate
			 issued under subsection (c)(3) shall not be considered as gross income for
			 purposes of the Internal Revenue Code of 1986.
				(i)DefinitionsAs used in this section—
				(1)the term
			 passenger automobile means a passenger automobile, as defined in
			 section 32901(a)(18) of title 49, United States Code, that has a combined fuel
			 economy value of at least 22 miles per gallon;
				(2)the term category 1 truck
			 means a nonpassenger automobile, as defined in section 32901(a)(17) of title
			 49, United States Code, that has a combined fuel economy value of at least 18
			 miles per gallon, except that such term does not include a category 2
			 truck;
				(3)the term category 2 truck
			 means a nonpassenger automobile, as defined in section 32901(a)(17) of title
			 49, United States Code, that is a large van or a large pickup, as categorized
			 by the Secretary using the method used by the Environmental Protection Agency
			 and described in the report entitled Light-Duty Automotive Technology
			 and Fuel Economy Trends: 1975 through 2008;
				(4)the term category 3 truck
			 means a work truck, as defined in section 32901(a)(19) of title 49, United
			 States Code;
				(5)the term combined fuel economy
			 value means—
					(A)with respect to a
			 new fuel efficient automobile, the number, expressed in miles per gallon,
			 centered below the words Combined Fuel Economy on the label
			 required to be affixed or caused to be affixed on a new automobile pursuant to
			 subpart D of part 600 of title 40, Code of Federal Regulations;
					(B)with respect to an eligible trade-in
			 vehicle, the equivalent of the number described in subparagraph (A), and posted
			 under the words Estimated New EPA MPG and above the word
			 Combined for vehicles of model year 1984 through 2007, or posted
			 under the words New EPA MPG and above the word
			 Combined for vehicles of model year 2008 or later on the
			 fueleconomy.gov website of the Environmental Protection Agency for the make,
			 model, and year of such vehicle; or
					(C)with respect to an eligible trade-in
			 vehicle manufactured between model years 1978 through 1984, the equivalent of
			 the number described in subparagraph (A) as determined by the Secretary (and
			 posted on the website of the National Highway Traffic Safety Administration)
			 using data maintained by the Environmental Protection Agency for the make,
			 model, and year of such vehicle;
					(6)the term dealer means a person
			 licensed by a State who engages in the sale of new automobiles to ultimate
			 purchasers;
				(7)the term eligible trade-in
			 vehicle means an automobile or a work truck (as such terms are defined
			 in section 32901(a) of title 49, United States Code) that, at the time it is
			 presented for trade-in under this section—
					(A)is in drivable
			 condition;
					(B)has been continuously insured consistent
			 with the applicable State law and registered to the same owner for a period of
			 not less than 1 year immediately prior to such trade-in;
					(C)was manufactured
			 less than 25 years before the date of the trade-in; and
					(D)in the case of an
			 automobile, has a combined fuel economy value of 18 miles per gallon or
			 less;
					(8)the term new fuel efficient
			 automobile means an automobile described in paragraph (1), (2), (3), or
			 (4)—
					(A)the equitable or
			 legal title of which has not been transferred to any person other than the
			 ultimate purchaser;
					(B)that carries a
			 manufacturer’s suggested retail price of $45,000 or less;
					(C)that—
						(i)in the case of passenger automobiles,
			 category 1 trucks, or category 2 trucks, is certified to applicable standards
			 under section 86.1811–04 of title 40, Code of Federal Regulations; or
						(ii)in the case of category 3 trucks, is
			 certified to the applicable vehicle or engine standards under section
			 86.1816–08, 86.007–11, or 86.008–10 of title 40, Code of Federal Regulations;
			 and
						(D)that has the combined fuel economy value
			 of—
						(i)22
			 miles per gallon for a passenger automobile;
						(ii)18
			 miles per gallon for a category 1 truck; or
						(iii)15
			 miles per gallon for a category 2 truck;
						(9)the term Program means the
			 Drive America Forward Program established by this section;
				(10)the term
			 qualifying lease means a lease of an automobile for a period of
			 not less than 5 years;
				(11)the term
			 scrappage value means the amount received by the dealer for a
			 vehicle upon transferring title of such vehicle to the person responsible for
			 ensuring the dismantling and destroying of the vehicle;
				(12)the term
			 Secretary means the Secretary of Transportation acting through the
			 National Highway Traffic Safety Administration;
				(13)the term
			 ultimate purchaser means, with respect to any new automobile, the
			 first person who in good faith purchases such automobile for purposes other
			 than resale; and
				(14)the term
			 vehicle identification number means the 17-character number used
			 by the automobile industry to identify individual automobiles.
				3.Reallocation of
			 appropriationsFrom the
			 amounts appropriated under the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), the Director of the Office of Management and Budget may
			 allocate such sums as the Director determines to be necessary to carry out the
			 Drive America Forward Program established under this Act.
		
